DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,652,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent .
16/848,944
USP 10,652,678
21, 31
1, 11
22, 32
2, 12
23, 33
3, 13
24, 34
4, 14
25, 35
5, 15
26, 36
6, 16
27, 37
7, 17
28, 38
8, 18
29, 39
9, 19
30, 40
10, 20

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27-28, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crump et al. (U.S. Patent No. 9,319,782).
Regarding claim 21, Crump et al. teaches a system, comprising: a first audio device (106) operable to wirelessly receive audio content and present the audio content to a listener after a first delay (transmission of audio after first additional delay); and a second audio device (108) operable to wirelessly receive the audio content and present the audio content to the listener after a second delay (transmission of audio after second additional delay), wherein the first delay and the second delay are determined 
Regarding claim 27, Crump et al. teaches wherein a presence of the listener is monitored according to a home control device (using the speech recognition of the device to monitor the presence of the user of the device  (col. 11 lines 30-33).  The device is being interpreted as a home control device because it receives and performs spoken commands (col. 6 lines 15-32).
Regarding claim 28, Crump et al. teaches wherein the system is activated by a voice command (user interaction with the audio device via speech such as “awake”). See col. 6 lines 15-32.
Regarding claim 31, these limitations are met in the rejection of claim 21.  The respective sides of the rooms are the first and second locations. See fig. 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 29, and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. in view of Reilly et al (U.S. Patent Application Publication No. 2013/0170647). The teachings of Crump et al. are described above with reference to claim 21. However, Crump et al. does not specifically recite wherein a volume of the first audio device is determined by motion of the listener in a first location.
Regarding claim 22, Reilly et al. teaches wherein a volume of the first audio device is determined by motion of the listener in a first location (lowering volume in family room zone player and raising volume in dining room zone player by obtaining position of the listener through localization in each of the zones).  See paragraph 79.  See paragraphs 88-89 for teaching the zone players performing location scans to determine user position and track their positions.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Crump et 
Regarding claim 23, Reilly et al. teaches wherein when the listener moves the system is operable to reduce a first volume of the first audio device and increase a second volume of the second audio device (lowering volume in family room zone player and raising volume in dining room zone player by obtaining position of the listener through localization in each of the zones).  See paragraph 79.  See paragraphs 88-89 for teaching the zone players performing location scans to determine user position and track their positions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Crump et al. to include the teachings of Reilly et al., motivation being to provide audio in synchrony based upon the listener’s preferences and based on listener location.
Regarding claim 24, Reilly et al. teaches wherein a volume of the first audio device is determined by a presence of the listener in a first location (lowering volume in family room zone player and raising volume in dining room zone player by obtaining position of the listener through localization in each of the zones).  See paragraph 79.

Regarding claim 25, Reilly et al. teaches wherein a presence of the listener is monitored according to a signal from a personal electronic device carried by the listener (paragraphs 50-51).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Crump et al. to include the teachings of Reilly et al., motivation being to provide audio in synchrony based upon the listener’s preferences and based on listener location.
Regarding claim 26, the references do not specifically recite wherein a predicted location of the listener is determined according a schedule of the listener.  However, it would have been obvious to try programming the device based on the user being near the device because it is well known to program audio device for users morning or night routines and no unexpected results are seen to occur. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Crump et al. and Reilly et al. as described above, motivation being to provide audio in 
Regarding claim 29, Reilly et al. teaches wherein the system is operable to monitor a plurality of listeners (determining sweet spot when detecting two listeners, paragraph 75).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Crump et al. to include the teachings of Reilly et al., motivation being to provide audio in synchrony based upon the listener’s preferences and based on listener location.
Regarding claim 31, these limitations are met in the rejection of claim 21.  However, Crump et al. does not specifically recite first and second locations. 
Reilly et al. teaches audio devices in first and second location (family room zone player and dining room zone player).  See paragraph 79.  See paragraphs 88-89 for teaching the zone players performing location scans to determine user position and track their positions.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Crump et al. to include the teachings of Reilly et al., motivation being to provide audio in synchrony based upon the listener’s preferences and based on listener location.
.
9.	Claims 30 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. in view of Reilly et al. as applied to claims 29 and 39 above, and further in view of Olsen et al. (U.S. Patent Application Publication No. 2014/0064501). The teachings of Crump et al. and Reilly et al. are described above with reference to claim 21.  However, the references do not specifically recite wherein the system is operable to prioritize a plurality of listeners.  
Regarding claim 30, Olsen et al. teaches wherein each listener of the plurality of listeners is associated with a priority.  See paragraph 109.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Crump et al. and Reilly et al. to include the teachings of Lee et al., motivation being to prevent audio collisions among listeners of different audio signals.
	Regarding claim 40, these limitations are met in the rejection of claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINA N HOLDER/Primary Examiner, Art Unit 2688